            Case 4:16-cv-03801-DMR Document 106 Filed 10/02/18 Page 1 of 3



1    ELIZABETH P. BEAZLEY, CASB No. 138198
     elizabeth.beazley@kyl.com
2    STEFAN PEROVICH, CASB No. 245580
     stefan.perovich@kyl.com
3    KRISTY H. SAMBOR, CASB No. 274452
     kristy.sambor@kyl.com
4    KEESAL, YOUNG & LOGAN
     A Professional Corporation
5    400 Oceangate
     Long Beach, California 90802
6    Telephone:     (562) 436-2000
     Facsimile:     (562) 436-7416
7
     Attorneys for Specially Appearing Defendants
8    WISDOM MARINE LINES, S.A., WISDOM MARINE
     LINES CO., LTD., and SAO WISDOM, S.A.
9

10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13

14   ARABIAN GAS AND OIL DEVELOPMENT                  )   Case No. 4:16-cv-03801-DMR
     COMPANY, a Bahrain Corporation,                  )
15                                                    )   EXHIBITS TO DEFENDANTS’ STATUS
                                         Plaintiff,   )   REPORT (DKT. 104)
16                                                    )
                       vs.                            )
17                                                    )
     WISDOM MARINE LINES, S.A, a Panama               )
18   Corporation, WISDOM MARINE LINES CO.,            )
     LTD., a Cayman Islands Corporation, and SAO      )
19   WISDOM, S.A., a Panama corporation,              )
                                                      )
20                                    Defendants.     )
                                                      )
21                                                    )

22

23                     Specially Appearing Defendants WISDOM MARINE LINES, S.A., WISDOM

24   MARINE LINES CO., LTD. and SAO WISDOM, S.A. by and through their counsel of record, submit

25   the following exhibits to Defendants’ Status Report filed on September 28, 2018 (Dkt. 104).

26

27

28

                                        -1-
     EXHIBITS TO DEFENDANTS’ STATUS REPORT - Case No. 4:16-cv-03801-DMR
     KYL4824-0545-5222.1
            Case 4:16-cv-03801-DMR Document 106 Filed 10/02/18 Page 2 of 3



1                      Exhibit A - True and correct copy of the arbitration award in the Hulls 387 arbitration.

2                      Exhibit B - True and correct copy of the arbitration award in the Hulls 388 arbitration.

3                      Exhibit C – True and correct copy of the Court’s Order appointing a Receiver.

4

5

6    DATED: October 2, 2018                                  /s/ Kristy H. Sambor
                                                             ELIZABETH P. BEAZLEY
7                                                            STEFAN PEROVICH
                                                             KRISTY H. SAMBOR
8                                                            KEESAL, YOUNG & LOGAN
                                                             Attorneys for Specially Appearing Defendants
9                                                            WISDOM MARINE LINES, S.A., WISDOM
                                                             MARINE LINES CO., LTD., and SAO
10                                                           WISDOM, S.A.
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -2-
     EXHIBITS TO DEFENDANTS’ STATUS REPORT - Case No. 4:16-cv-03801-DMR
     KYL4824-0545-5222.1
            Case 4:16-cv-03801-DMR Document 106 Filed 10/02/18 Page 3 of 3



1                                       CERTIFICATE OF SERVICE

2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

3            I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
     not a party to the within action; my business address is Keesal, Young & Logan, 400 Oceangate, Long
4    Beach, California 90802.

5        On October 2, 2018, I served the foregoing documents described as EXHIBITS TO
     DEFENDANTS’ STATUS REPORT on the parties in this action as follows:
6
               Frank C. Brucculeri, Esq.                      Attorneys for Plaintiff ARABIAN GAS
7              Daniel F. Berberich, Esq.                      AND OIL DEVELOPMENT COMPANY
8              Kaye, Rose & Partners
               9100 Wilshire Blvd., Ste 420W
9              Beverly Hills, CA 90212
               Telephone: (310) 551-6555
10             Facsimile: (310) 277-1200
               Email: fbrucculeri@kayerose.com
11
                      dberberich@kayerose.com
12             George A. Gaïtas, Esq.
               Gaitas, Kennedy & Chalos, P.C.
13             6250 Westpark Dr., Ste. 222
14             Houston, Texas 77057
               Telephone: (281) 501-1800
15             Facsimile: (832) 962-8178
               Email: gaitas@gkclaw.com
16
                  BY CM/ECF: The document was electronically served on the parties to this action via
17   the mandatory United States District Court of California CM/ECF system upon electronic filing of
     above-described document.
18
              Executed on October 2, 2018 at Long Beach, California.
19
           I declare under penalty of perjury under the laws of the State of California and United States of
20   America that the foregoing is true and correct.
21           I declare that I am employed in the office of a member of the bar of this Court at whose
     direction the service was made.
22

23

24                                                        /s/ Sarah Kim
                                                          SARAH KIM
25

26

27

28

                                        -3-
     EXHIBITS TO DEFENDANTS’ STATUS REPORT - Case No. 4:16-cv-03801-DMR
     KYL4824-0545-5222.1
